Citation Nr: 0522900	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  04-19 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Recognition of "medical marijuana" purchases as a 
deductible medical expense for purposes of qualification for 
Department of Veterans Affairs nonservice-connected pension 
benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel
INTRODUCTION

The veteran-appellant served on active duty from July 1971 to 
December 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 administrative decision of 
the Department of Veterans Affairs (VA), Seattle, Washington, 
Regional Office (RO) that determined that the veteran's 
countable annual income was excessive for VA pension 
purposes.  The veteran challenged that decision specifically 
regarding the RO's refusal to recognize his medically 
prescribed marijuana purchases as a deductible medical 
expense for purposes of qualification for VA nonservice-
connected pension benefits.  In April 2004, the veteran 
perfected an appeal as to that specific issue.  

In June 2005, the veteran appeared at a travel Board hearing 
conducted at the RO by the undersigned Veterans' Law Judge.  
The transcript of that hearing has been associated with the 
claims file, and the case is now ready for appellate review.  

Pursuant to 38 U.S.C.A. § 7107 (West 2002), and 38 C.F.R. 
§ 20.900(c) (2004), the undersigned Veterans Law Judge has 
granted a Motion for Advancement on the Docket of the 
veteran's case, and the case was thereby advanced on the 
docket.  


FINDING OF FACT

The Congress of the United States has expressly found that 
marijuana has no acceptable medical uses.  


CONCLUSION OF LAW

The purchase of marijuana may not be recognized as a 
deductible medical expense for purposes of qualification for 
VA pension benefits.  38 U.S.C.A. § 1503(a)(8) (West 2002); 
38 C.F.R. § 3.272(g) (2004); Controlled Substances Act, 21 
U.S.C.A. § 801, et. seq. (West 2002); U.S. v. McWilliams, 
2005 WL 1529700 (9th Cir.(Cal.)); Gonzales V. Raich, 545 U.S. 
----, 125 S.Ct. 2195, --- L.Ed.2d---- (2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Prior to the RO's 
determination of the appellant's claim, VA issued regulations 
implementing the VCAA. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2002).  However, under the circumstances presented in 
this case, it is not the factual evidence that is dispositive 
of the present appeal, but rather the application of the law 
and regulations to the undisputed facts.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) (where "the law as 
mandated by statute, and not the evidence, is dispositive . . 
., the VCAA is not applicable").  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) (regarding entitlement 
to recognition as surviving spouse for purposes of 
reinstatement of death pension benefits, Court recognizes 
that neither duty to assist nor duty to notify provisions of 
VCAA are implicated when question is limited to 
interpretation and application of a statute), and Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

In any event, the RO informed the appellant of the 
information and evidence needed to substantiate his claim in 
a May 2003 letter notifying him of its decision, the 
statement of the case issued to him in March 2004, a 
supplemental statement of the case issued in September 2004, 
and a VCAA development letter issued in February 2005.  See 
38 U.S.C.A. §§ 5102, 5103.  In these documents the RO 
informed the appellant of the reasons his claim was denied 
and the evidence it had considered in denying the claim.  
Further, in the statement of the case, the RO advised the 
appellant of the legal criteria governing entitlement to the 
benefits sought on appeal, to include reference to pertinent 
statutes and regulations.  The appellant has been given an 
opportunity to provide evidence and argument on the matter.  

VA has also made reasonable efforts to assist the appellant 
in obtaining evidence for his claim, to include affording him 
the opportunity for a hearing before a hearing officer at the 
RO and a second hearing before the undersigned.  All 
obtainable evidence identified by the appellant relative to 
his claim has been obtained and associated with the claims 
file, and he has not identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Accordingly, it is not 
prejudicial to the appellant if the Board proceeds to issue a 
decision on the claim at this time.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Analysis

In July 2002, the veteran filed a claim for VA nonservice-
connected pension benefits.  In a March 2003 administrative 
decision, the RO determined that the veteran's countable 
annual income was excessive for VA pension purposes.  

The law governing whether a veteran's income qualifies for 
pension benefits provides that payments of any kind from any 
source shall be counted as income during the 12-month 
annualization period in which received unless specifically 
excluded under § 3.272.  38 C.F.R. § 3.271(a).  Included is 
recurring income that is received or anticipated in equal 
amounts at regular intervals.  38 C.F.R. § 3.271(a)(1). 

The law provides further that, for purposes of calculating 
pension benefits, total income may be reduced by amounts 
equal to amounts paid by a veteran for unreimbursed medical 
expenses, to the extent that such amounts exceed five percent 
of the maximum annual rate of pension.  38 U.S.C.A. § 
1503(a)(8) (West 2002); 38 C.F.R. § 3.272(g) (2004).

The veteran has perfected an appeal of the March 2003 
decision to deny pension specifically challenging the RO's 
refusal to recognize his medically prescribed marijuana 
purchases as a deductible medical expense for purposes of 
reducing his countable annual income in order to qualify for 
VA nonservice-connected pension benefits.  

The facts of this case are not generally in dispute.  The 
veteran's private and VA outpatient treatment records show 
the diagnoses of several debilitating disorders, including 
fibromyalgia, carpal tunnel syndrome, and osteoarthritis.  In 
May 2001, the veteran's private physician issued a 
prescription for the treatment of the veteran's chronic pain 
condition - fibromyalgia - asserting the opinion that "the 
pain relief that the veteran gets from marijuana outweighs 
the risk of its use."  

In June 2003, there was received a document signed by the 
veteran's physician, entitled "Documentation of Medical 
Authorization to Possess Marijuana for Medical Purposes in 
Washington State."  In that document, the treating physician 
asserted his opinion regarding the relative benefits versus 
risks of treatment of the veteran with marijuana.  This 
document indicated that the authority to treat the veteran 
with marijuana was derived from Washington State law, 
specifically, the Revised Code of Washington, RCW 69.51A.005, 
RCW 69.51A.010, RCW 69.51A.020, RCW 69.51A.030, RCW 
69.51A.050, RCW 69.51A.060, RCW 69.51A.070, RCW 69.51A.901, 
and RCW 69.51A.902.  The listed state code provisions were 
set out in detail in the document.  

The veteran testified at a local hearing before a hearing 
officer at the RO in July 2004, and at his travel Board 
hearing before the undersigned in June 2005, that he had used 
medical marijuana for the treatment of his fibromyalgia since 
1998.  He indicated that he generally purchased marijuana 
"on the street," because a co-op in Seattle that provides 
the substance without charge is a prohibitive distance away, 
and generally expects a donation.  He indicated that buying 
marijuana "on the street" costs about $600 per month.  The 
veteran testified further that medical marijuana had been the 
most effective treatment method found for his fibromyalgia.  
He indicated that he had tried the pill form of the active 
marijuana and found it to be less effective.  The veteran 
acknowledged that marijuana was not available as a 
prescription medication under current federal law.  

Essentially, the veteran contends that the marijuana that he 
purchases is a legally prescribed medical treatment for his 
fibromyalgia as authorized by the laws of the State of 
Washington.  He argues that, based upon that criteria, the 
cost of the treating drug should be recognized as a valid 
unreimbursed medical expense in the determination of his 
countable income for VA nonservice-connected pension 
purposes.  

In denying the veteran's claim, the RO found that it is 
against federal law to sell, possess, or distribute 
marijuana.  They found further that for purposes of 
nonservice-connected pension benefits, reimbursement for 
purchase of a substance proscribed by federal law cannot be 
viewed as a legitimate expense.  The Board must concur with 
the decision of the RO for the following reasons.  

The veteran's essential position is that the laws of the 
State of Washington regarding the legitimacy of medical 
marijuana should be definitive as to whether the purchase of 
marijuana qualifies as a deductible medical expense for VA 
pension purposes.  Veterans' benefits, however, including of 
course, nonservice-connected pension benefits, are 
administered by the United States Government under an act of 
Congress, namely, Title 38 of the United States Code.  As 
such, the rules governing the administration of those 
benefits are established under federal and not state law.  
The Board finds that the recent holding of the United States 
Ninth Circuit Court of Appeals [hereinafter Ninth Circuit] in 
U.S. v. McWilliams, 2005 WL 1529700 (9th Cir.(Cal.)) is 
actually controlling in this case.  

Mc Williams involved a resident of the state of California 
who was charged with manufacturing marijuana in violation of 
federal law, namely, the Controlled Substances Act (CSA), 21 
U.S.C.A. § 801, et. seq.  He asserted as his defense 
California's Compassionate Use Act, which allowed his medical 
use of marijuana.  The critical Constitutional question that 
was presented was whether the Ninth and Tenth Amendments of 
the Constitution preclude Congress from overriding the 
judgment of the state of California that marijuana has a 
legitimate medical use.  

In McWilliams, the Ninth Circuit, whose jurisdiction includes 
the State of Washington, relied upon a recent holding of the 
United States Supreme Court (Court) in Gonzales V. Raich, 545 
U.S. ----, 125 S.Ct. 2195, --- L.Ed.2d---- (2005), and found 
that Congress' regulation of marijuana production for 
intrastate, medicinal purposes "is squarely within Congress' 
commerce power because production of the commodity meant for 
home consumption . . . has a substantial effect on supply and 
demand in the national market for that commodity."  

The Ninth Circuit went on to paraphrase the Court's holding 
in Raich by pointing out that not only has "Congress 
expressly found that the drug [marijuana] has no acceptable 
medical uses,"  but any "use for medicinal purposes cannot 
possibly serve to distinguish it from the core activities 
regulated by the Controlled Substances Act.  To the extent 
Congress' opinion on the subject differs from California's, 
[t]he Supremacy Clause unambiguously provides that if there 
is any conflict between federal and state law, federal law 
shall prevail." 

The critical relevance to this appeal is that the Congress of 
the United States has expressly found that marijuana has no 
acceptable medical uses.  As noted, nonservice-connected 
pension benefits are administered by the United States 
Government under an act of Congress, and as such, the rules 
governing the administration of those benefits are 
established under federal law that must prevail over 
conflicting state law.  Since Congress does not recognize 
marijuana as a legitimate medical regimen, it would be 
incongruous for VA to recognize its purchase as a deductible 
medical expense for purposes of qualification for VA pension 
benefits, even if it is recognized as such by the State of 
Washington.  38 U.S.C.A. § 1503(a)(8); 38 C.F.R. § 3.272(g); 
Controlled Substances Act, 21 U.S.C.A. § 801, et. seq; U.S. 
v. McWilliams, 2005 WL 1529700 (9th Cir.(Cal.)); Gonzales V. 
Raich, 545 U.S. ----, 125 S.Ct. 2195, --- L.Ed.2d---- (2005).  

In conclusion, although the Board is extremely sympathetic to 
the medical and financial burdens facing the veteran in this 
case, the Board is also bound by the laws passed by the 
United States Congress, including those relating to 
controlled substances, and its legal prohibition of marijuana 
for medical purposes or otherwise.  The Board acknowledges 
the arguments advanced by the veteran.  However, where the 
law and not the evidence is dispositive, the appeal must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


	
ORDER

The purchase of "medical marijuana" cannot be recognized as 
a deductible medical expense for purposes of qualification 
for VA nonservice-connected pension benefits.  



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


